OFFICIA-IMHOTCB FROKK3&URT OF CRIMINAL APPEALS OF TEXAS
               OFF^©^BDX^i3%MfOL STATlON^USTINjTEXAS/JTH
               Ufl-.vir^^.^c.oo               U'f^-V^^f^ U.S. POSTAGE » PITNEY BOWES
               STATE 0F TEXAS     8" kJ*JSWS,J!
               PENALflfY ftSR ' -^f&«
               pRivAt»use» .a^.^t'^                         ZIP 78701    «
                                                            02 1W        '
                                                            0001401603OCT 15 2015
10/5/2015                               w i r?.
                                       i,«
                              Tr^et.N6^3;i335iE                          WR-17,070-14
GARDNER, KIRBY
On this day, the application for^l 1^Wr^of Habeas Corpus has been received
and presented to the Court.
                                   ^c^^                             Abel Acosta, Clerk
                                 U0 AJ^&^*(
                              KIRBY GARDNER




3B